

116 HRES 990 IH: Recognizing racism as a national crisis and the need for a truth and reconciliation process.
U.S. House of Representatives
2020-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 990IN THE HOUSE OF REPRESENTATIVESJune 4, 2020Mrs. Beatty submitted the following resolution; which was referred to the Committee on the Judiciary, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing racism as a national crisis and the need for a truth and reconciliation process.Whereas racism is a social system with multiple dimensions—individual racism that is internalized or interpersonal, and systemic racism that is institutional, or structural, and is a system of structuring opportunity and assigning value based on the social interpretation of how one looks;Whereas race is a social construct with no biological basis;Whereas racism unfairly disadvantages specific individuals and communities, while unfairly giving advantages to other individuals and communities, and saps the strength of the whole society through the waste of human resources;Whereas racism is a root cause of poverty and constricts economic mobility;Whereas racism causes persistent discrimination and disparate outcomes in many areas of life, including housing, education, employment, and criminal justice, and an emerging body of research demonstrates that racism itself is a social determinant of health;Whereas African Americans face obstacles to economic opportunity, with higher unemployment rates (16.7 percent for African Americans compared to 14.7 percent overall in April 2020), a higher poverty rate as a community (20.8 percent for African Americans compared to 11.8 percent overall in 2018), lower home ownership rates (44 percent for African Americans compared to 65.3 percent overall), and a significant wealth gap (with a net worth for a typical Black household of $17,150 compared to $171,000 for an average White family);Whereas African Americans experience disproportionate interactions with law enforcement and the criminal justice system, as demonstrated by higher incarceration rates (1,501 African Americans per 100,000 compared to 698 people per 100,000 overall), and 40 percent of the people who are incarcerated in the United States are Black;Whereas far too many Black Americans have lost their lives at the hands of law enforcement and to violence perpetrated while engaging in lawful activities—while comprising just 12 percent of the population, they are 4 times as likely to be killed by a police officer while being unarmed and not attacking, compared to a Caucasian/White individual, and are 2.5 times more likely to be killed by police in general;Whereas 69 percent of the victims of police brutality in the United States who are Black were suspected of a nonviolent crime and were unarmed;Whereas millions of Americans and people in countries across the globe united to peacefully protest the senseless killing of George Floyd who died while in the custody of 4 police officers in Minneapolis, Minnesota, on May 25, 2020, from a knee held on his neck for 8 minutes and 46 seconds, and the unabated police brutality and racial injustices committed against Black people in the United States;Whereas racism and segregation have exacerbated a health divide resulting in Black Americans having lower life expectancies than White Americans, being far more likely than other races to die prematurely (before the age of 75), and to die of heart disease or stroke;Whereas Black Americans have higher levels of infant mortality, have lower birth weights, and are more likely to be overweight or obese, have adult diabetes, and have long-term complications from diabetes;Whereas communities of color, working class residents, and those who live with disabilities are more likely to experience poor health outcomes as a consequence of their social determinants of health—health inequities stemming from economic stability, education, physical environment, food, and access to health care systems;Whereas more than 100 studies have linked racism to worse health outcomes; andWhereas the collective prosperity of the United States depends upon the equitable access to opportunity for every citizen regardless of the color of their skin: Now, therefore, be itThat the House of Representatives—(1)recognizes that structural and systemic racism is embedded and entrenched in every aspect of our Nation;(2)condemns the long-term impacts that racism has had on people of color in the United States;(3)asserts that racism is a public health crisis affecting our entire country; and(4)supports the creation of a truth and reconciliation process to address the historic, enduring systemic and structural racism against Black people that continues to plague our Nation.